Case: 21-60611     Document: 00516317564          Page: 1    Date Filed: 05/12/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 12, 2022
                                   No. 21-60611                   Lyle W. Cayce
                                                                       Clerk

   Joshua Loftin,

                                                            Plaintiff—Appellant,

                                       versus

   The City of Prentiss, Mississippi;
   Joseph Bullock, individually and in his official
   capacity as Chief of Police of Prentiss, Mississippi;
   Officer Stephen Jones,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:20-CV-62


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Officers of the Prentiss Police Department arrested Joshua Loftin for
   aggravated assault after Loftin and others told the officers that Loftin had
   shot Dontarious Walker. Loftin sued the officers and the City of Prentiss
   under 42 U.S.C. § 1983 for, among other things, arresting him without
   probable cause. His theory is that the officers lacked probable cause because,
   from the outset, he told them that he shot Walker in self-defense. The
Case: 21-60611      Document: 00516317564           Page: 2    Date Filed: 05/12/2022




                                     No. 21-60611


   officers and the City moved for summary judgment. The district court
   granted summary judgment on all claims and awarded fees to the defendants.
   We AFFIRM.
                                I. Background
                                         A.
          Joshua Loftin lived at 1609 Williams Street in Prentiss, Mississippi for
   ten years. While living at that address, he filed numerous noise complaints
   (more than 50) with the local police department, complaining that vehicles
   parked outside or passing by were playing music at a deafening volume, in
   violation of a city noise ordinance. The police responded to some of Loftin’s
   complaints and even cited individuals on one or two occasions.
          In Loftin’s view, however, the police did not take his complaints
   seriously enough.      He started taking matters into his own hands by
   confronting people who played loud music near his home. In March 2017,
   during one such confrontation, a man pulled a gun on Loftin and threatened
   to kill him. After that, Loftin started carrying a .357 Magnum for protection.
          On April 17, 2017, Loftin was at home in the middle of the afternoon
   when he heard the distinctive buzz of a subwoofer reverberating through his
   walls. Loftin rushed to the window to see who was causing the ruckus and
   saw a green Mercury Marquis not far from his house. The Marquis departed,
   however, before Loftin could make it outside to confront whoever was
   driving the car. Soon after, Loftin hopped in his own car—.357 Magnum in
   hand—to see if he could locate the Marquis and ask the driver to stop playing
   his music so loudly.
          Loftin came upon the Marquis at a crowded gas station and followed
   it from there. After tailing it for a short distance, Loftin honked his vehicle’s
   horn and signaled the driver with his hand in an effort to get the other driver’s




                                          2
Case: 21-60611       Document: 00516317564           Page: 3     Date Filed: 05/12/2022




                                      No. 21-60611


   attention. At an intersection known as “Greasy Line,” the other driver
   stopped and waved for Loftin to pull up next to him. Loftin then confronted
   the driver, later identified as Dontarious Walker, about the volume of his
   music, telling Walker that he had the Marquis’s license plate number and
   that he would turn it over to the police if Walker did not desist in disturbing
   him. Walker allegedly responded by brandishing a Glock-like handgun and
   threatening to shoot Loftin. Loftin drew his gun and shot Walker in the arm.
   Both Loftin and Walker drove away; Loftin to his home and Walker to the
   hospital.
          Upon arriving home, Loftin called the police and reported to the
   dispatcher that he had shot at a man driving a green Mercury Marquis after
   that man pulled a gun on him and that he needed to make a statement to the
   police. An unknown caller also reported the shooting three minutes earlier.1
          Police Officer Stephen Jones responded to the dispatcher’s call and
   headed towards Greasy Line. Officer Jones first arrived down the street from
   where the shooting occurred. Upon arriving, a man, later identified as
   Javarious McInnis, fled from the scene and, along the way, threw a handgun
   he was carrying into the bushes. Officer Jones pursued, caught McInnis,
   handcuffed him, and waited for Police Chief Joseph Bullock to arrive. After
   Chief Bullock arrived, Officer Jones retrieved the weapon that McInnis
   ditched during the pursuit, a black .40-caliber Glock pistol.              Officers
   questioned McInnis about why he fled the scene and about the shooting. He
   denied any involvement in the shooting and explained that he ran from the
   police because he believed there was a warrant out for his arrest. Two of
   Walker’s uncles, who claimed to have spoken with Walker before he went to



          1
             At first, the Prentiss Police Department believed the two calls were about
   unrelated shootings, but the police officers soon realized differently.




                                            3
Case: 21-60611       Document: 00516317564          Page: 4   Date Filed: 05/12/2022




                                     No. 21-60611


   the hospital, confirmed that McInnis was not involved in the shooting and
   identified Loftin as the shooter. Moreover, police officers were familiar with
   McInnis, having stopped him many times, and recognized the Glock as the
   type of weapon he always carried. Accordingly, Chief Bullock concluded that
   McInnis had no connection to the shooting, released him, and returned his
   Glock.
            Officer Jones and Chief Bullock then headed to Loftin’s house. When
   the officers arrived, Loftin met them in his driveway and told them that he
   shot Walker in self-defense. Notwithstanding Loftin’s explanation, the
   officers arrested him for aggravated assault.
            After interviewing Walker at the Hospital, Chief Bullock completed a
   factual statement and affidavit to secure a search warrant of Loftin’s home
   and vehicle. In executing the warrant, officers located Loftin’s gun, two
   spent shell casings, Loftin’s cell phone, and drug paraphernalia. Chief
   Bullock also obtained and executed a search warrant for Walker’s vehicle,
   which yielded only the bullet that Loftin fired at Walker. Chief Bullock did
   not discover any weapon in Walker’s vehicle. Later that evening, Chief
   Bullock interviewed Loftin. During the interview, Loftin gave both a verbal
   and written statement admitting that he shot Walker but reaffirming that he
   did so in self-defense.
            On April 19, 2017, two days later, Chief Bullock procured a warrant
   for Loftin’s arrest on aggravated assault charges. The supporting affidavit
   stated that Loftin “did purposely, knowingly, and feloniously attempt to
   cause serious bodily injury to Dontarious Walker by . . . shooting [him] in the
   upper portion of the left arm with a .357 Smith & Wesson handgun . . . .”
   The affidavit nowhere mentions Loftin’s assertion that he shot Walker in
   self-defense or that police recovered a weapon near the scene of the shooting




                                          4
Case: 21-60611      Document: 00516317564           Page: 5    Date Filed: 05/12/2022




                                     No. 21-60611


   matching the description of the one Loftin alleged Walker brandished before
   Loftin shot him. The State released Loftin after he made bail.
          A grand jury later indicted Loftin for aggravated assault. At trial,
   Loftin’s defense counsel presented his self-defense theory to the jury.
   Moreover, the jury heard testimony about the weapon that McInnis threw
   into the bushes. Walker testified that he did not own a gun and did not give
   a gun to McInnis on the day of the shooting. At first, the jury could not reach
   a unanimous verdict; the judge then gave the jury a Sharplin charge, which is
   Mississippi’s alternative to an Allen charge. Eventually, the jury returned a
   unanimous guilty verdict and the court sentenced Loftin to five years in
   prison and five years of supervised release. Loftin subsequently filed a
   motion for a new trial based on the court’s faulty Sharplin charge. The court
   granted the motion for a new trial. Before the retrial, the State moved to nolle
   prosequi the charges in part because the victim was no longer in Mississippi.
   The court granted the State’s motion to dismiss.
                                         B.
          Loftin sued the City of Prentiss, Chief Bullock, and Officer Jones
   under 42 U.S.C. § 1983, alleging that: (1) Chief Bullock and Officer Jones
   violated his Fourth Amendment rights by arresting him without probable
   cause on April 17, 2017; (2) the affidavit supporting the arrest warrant signed
   by Chief Bullock intentionally or recklessly omitted material information and
   that, as a result, he is liable under Franks v. Delaware, 438 U.S. 154, 98 S. Ct.
   2674 (1978); and (3) the City of Prentiss is liable under Monell v. Department
   of Social Services, 436 U.S. 658, 98 S Ct. 2018 (1978), based on its policies and
   customs that allegedly cause citizens to be arrested without probable cause
   and for the City’s failure to train officers on how to make arrests with
   probable cause. Loftin also brought a state-law malicious-prosecution claim
   against Chief Bullock.




                                           5
Case: 21-60611      Document: 00516317564           Page: 6   Date Filed: 05/12/2022




                                     No. 21-60611


           At the conclusion of discovery, the defendants moved for summary
   judgment on all claims. The district court granted summary judgment,
   concluding that (1) Chief Bullock and Officer Jones did not arrest Loftin
   without probable cause and that they would nevertheless be entitled to
   qualified immunity; (2) the information Chief Bullock omitted from the
   affidavit supporting Loftin’s arrest was not material; and (3) the City of
   Prentiss is not liable because Loftin failed to establish an underlying
   constitutional violation. The defendants subsequently moved for attorneys’
   fees.   The district court obliged, ultimately awarding the defendants
   $79,798.69 in attorneys’ fees. Loftin appealed.
                          II. Standard of Review
           This court reviews a district court order granting summary judgment
   de novo. Hyatt v. Thomas, 843 F.3d 172, 176-77 (5th Cir. 2016) (citation
   omitted). Summary judgment is proper if “the movant shows that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute
   of material fact exists when “the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986). In determining whether a
   genuine dispute of material fact exists, this court views “all facts and
   evidence in the light most favorable to [the nonmovant] and draw[s] all
   reasonable inferences in [the nonmovant’s] favor.” Voss v. Goode, 954 F.3d
   234, 237 (5th Cir. 2020) (citation omitted).
           This court reviews a district court order awarding attorneys’ fees for
   abuse of discretion. Fessler v. Porcelana Corona de Mex., S.A. de C.V., 23 F.4th
   408, 415 (5th Cir. 2022) (citing Torres v. SGE Mgmt., LLC, 945 F.3d 347, 352
   (5th Cir. 2019)). “A district court abuses its discretion if it (1) relies on
   clearly erroneous factual findings; (2) relies on erroneous conclusions of law;




                                          6
Case: 21-60611      Document: 00516317564           Page: 7   Date Filed: 05/12/2022




                                     No. 21-60611


   or (3) misapplies the law to the facts.”         Id. (quoting Combs v. City of
   Huntington, 829 F.3d 388, 391 (5th Cir. 2016)).
                               III. Discussion
          On appeal, Loftin advances five arguments. First, that Officer Jones
   and Chief Bullock arrested him without probable cause and that they are not
   entitled to qualified immunity. Second, that Chief Bullock intentionally or
   recklessly omitted material statements in the warrant affidavit, resulting in a
   warrant lacking probable cause. Third, that the City of Prentiss is liable under
   Monell. Fourth, that he established a material fact issue on his state-law
   malicious-prosecution claim. Finally, that the defendants are not entitled to
   attorneys’ fees. We discuss each argument in turn.
                                         A.
          First, Loftin argues that Officer Jones and Chief Bullock violated
   clearly established Fourth Amendment law by arresting him without
   probable cause. The Fourth Amendment protects the “right of the people
   to be secure in their persons, houses, papers, and effects, against
   unreasonable searches and seizures.” U.S. Const. amend. IV. “[A]rrests
   are ‘seizures’ of ‘persons’” and, therefore, “must be reasonable under the
   circumstances” to comply with the Fourth Amendment. District of Columbia
   v. Wesby, 138 S. Ct. 577, 585 (2018) (citation omitted). A warrantless arrest
   is reasonable if the officer has “probable cause to believe that a criminal
   offense has been . . . committed.” Devenpeck v. Alford, 543 U.S. 146, 152,
   125 S. Ct. 588, 593 (2004) (citations omitted).
          Probable cause for a warrantless arrest exists “when all of the facts
   known by a police officer ‘are sufficient for a reasonable person to conclude
   that the suspect had committed, or was in the process of committing, an
   offense.’” Texas v. Kleinert, 855 F.3d 305, 316 (5th Cir. 2017) (quoting
   United States v. Castro, 166 F.3d 728, 733 (5th Cir. 1999) (en banc)). To




                                          7
Case: 21-60611      Document: 00516317564           Page: 8    Date Filed: 05/12/2022




                                     No. 21-60611


   determine whether probable cause existed for an arrest, the court
   “examine[s] the events leading up to the arrest, and then decide[s] ‘whether
   these historical facts, viewed from the standpoint of a reasonable police
   officer, amount to’ probable cause.” Maryland v. Pringle, 540 U.S. 366, 371,
   124 S. Ct. 795, 800 (2003) (quoting Ornelas v. United States, 517 U.S. 690,
   696, 116 S. Ct. 1657, 1661-62 (1996)). Critically, “probable cause requires
   only a probability or substantial chance of criminal activity, not an actual
   showing of such activity.” Illinois v. Gates, 462 U.S. 213, 243 n.13, 103 S. Ct.
   2317, 2335 n.13 (1983). Thus, probable cause “is not a high bar.” Kaley v.
   United States, 571 U.S. 320, 338, 134 S. Ct. 1090, 1103 (2014).
          Officer Jones and Chief Bullock arrested Loftin for aggravated assault
   without first securing a warrant. A person commits aggravated assault in
   Mississippi if he “attempts to cause or purposely or knowingly causes bodily
   injury to another with a deadly weapon or other means likely to produce death
   or serious bodily harm.” Miss. Code Ann. § 97-3-7(2)(a)(ii). At the time
   of Loftin’s arrest, Officer Jones and Chief Bullock were aware of the
   following undisputed facts: (1) an unidentified person called in a shooting
   near Greasy Line; (2) one person was injured in the shooting; (3) bystanders
   at the scene of the shooting identified Loftin as the shooter; (4) Loftin himself
   called the Prentiss Police Department to confess that he shot someone and
   wanted to make a statement; and (5) after arriving at Loftin’s house, Loftin
   again admitted to shooting Walker and claimed that, because Walker
   brandished a weapon, he did so in self-defense. These facts are undeniably
   sufficient for a reasonable person to conclude that Loftin had committed
   aggravated assault.
          Loftin disputes this conclusion, arguing that the above-stated facts do
   not support probable cause because he consistently maintained that he shot
   Walker in self-defense and the officers had no evidence suggesting otherwise.
   He relies on Thomas v. City of Galveston, 800 F. Supp. 2d 826 (S.D. Tex.



                                          8
Case: 21-60611         Document: 00516317564               Page: 9      Date Filed: 05/12/2022




                                           No. 21-60611


   2011), for the proposition that “under some circumstances a police officer’s
   awareness of the facts supporting a defense can eliminate probable cause.”
   Id. at 836 (quoting Jocks v. Tavernier, 316 F.3d 128, 135 (2d Cir. 2003)). Even
   if that were the law in this circuit,2 however, the necessary predicate is absent
   here: A suspect’s declaration of innocence is not a fact supporting a defense.
   And a soon-to-be arrestee’s naked assertion of self-defense under these
   circumstances does not vitiate probable cause.3 Otherwise, every suspect for


           2
             This court has repeatedly refused to opine on whether “facts supporting the
   existence of an affirmative defense are relevant to the determination of probable cause.”
   Piazza v. Mayne, 217 F.3d 239, 246-47 (5th Cir. 2000) (per curiam); see also Johnson v.
   Norcross¸565 F. App’x 287, 291 (5th Cir. 2014) (unpublished); United States v. Craig,
   381 F. App’x 459, 461 (5th Cir. 2010) (unpublished).
           3
              See, e.g., Wesby, 138 S. Ct. at 588 (“[P]robable cause does not require officers to
   rule out a suspect’s innocent explanation for suspicious facts.”); Id. at 592 (“[I]nnocent
   explanations—even uncontradicted ones—do not have any automatic, probable-cause-
   vitiating effect.”); Hinkle v. Beckham Cnty. Bd. of Cnty. Comm’rs, 962 F.3d 1204, 1221 (10th
   Cir. 2020) (citation omitted) (“[A] soon-to-be arrestee’s bare proclamations of innocence
   do not” dissipate probable cause); Panetta v. Crowley, 460 F.3d 388, 395-96 (2d Cir. 2006)
   (observing that “‘[t]he fact that an innocent explanation may be consistent with the facts
   alleged . . . does not negate probable cause,’ United States v. Fama, 758 F.2d 834, 838 (2d
   Cir. 1985), and an officer’s failure to investigate an arrestee’s protestations of innocence
   generally does not vitiate probable cause”); Marx v. Gumbinner, 905 F.2d 1503, 1507 n.6
   (11th Cir. 1990) (“[The police officers] were not required to forego arresting [the plaintiff]
   based on the initially discovered facts showing probable cause simply because [the plaintiff]
   offered a different explanation.”); Criss v. City of Kent, 867 F.2d 259, 263 (6th Cir. 1988)
   (“A policeman, however, is under no obligation to give any credence to a suspect’s story
   nor should a plausible explanation in any sense require the officer to forego arrest pending
   further investigation if the facts as initially discovered provide probable cause.”); Thompson
   v. Olson, 798 F.2d 552, 556 (1st Cir. 1986) (Brown, J., sitting by designation) ([H]aving once
   determined that there is probable cause to arrest, an officer should not be required to
   reassess his probable cause conclusion at every turn, whether faced with the discovery of
   some new evidence or a suspect’s self-exonerating explanation from the back of the squad
   car.”).
           On this point, an analogy to the grand jury proceeding seems apt. “[A] grand jury’s
   finding of probable cause to think that a person committed a crime ‘can be [made] reliably
   without an adversary hearing.’” Kaley v. United States, 571 U.S. 320, 338, 134 S. Ct. 1090,
   1103 (2014) (alteration in original) (quoting Gerstein v. Pugh, 420 U.S. 103, 120, 95 S. Ct.




                                                 9
Case: 21-60611       Document: 00516317564              Page: 10      Date Filed: 05/12/2022




                                         No. 21-60611


   a litany of violent crimes could avoid, or delay, arrest by simply proclaiming
   self-defense. Thus, Officer Jones and Chief Bullock had probable cause to
   arrest Loftin.
           Officer Jones and Chief Bullock would nevertheless be entitled to
   qualified immunity. Even if an officer arrests someone without probable
   cause, qualified immunity immunizes the officer from suit unless that
   “officer had fair notice that [his] conduct was unlawful.” Brosseau v. Haugen,
   543 U.S. 194, 198, 125 S. Ct. 596, 599 (2004) (per curiam). “Fair notice
   requires clearly established law.” Nerio v. Evans, 974 F.3d 571, 575 (5th Cir.
   2020). The onus is on the plaintiff to show that the law is so clearly
   established that “every reasonable official” in the defendant-official’s shoes
   would know not to engage in the complained-of conduct. Wesby, 138 S. Ct.
   at 590. To do that here, Loftin would have to “identify a case where an
   officer acting under similar circumstances . . . was held to have violated the
   Fourth Amendment” by arresting someone without probable cause. Id.
   (quotation omitted). Loftin does not even attempt to identify a case where a
   court found that an officer violated the Fourth Amendment in similar
   circumstances. It is not enough to invoke the general principle that the
   Fourth Amendment prohibits a warrantless arrest without probable cause.
   Id. Therefore, Officer Jones and Chief Bullock would be entitled to qualified
   immunity even if they lacked probable cause for the initial warrantless arrest.




   854, 866 (1975)). The prosecutor need not present exculpatory evidence, United States v.
   Williams, 504 U.S. 36, 51, 112 S. Ct. 1735, 1744 (1992), or allow confrontation and cross-
   examination of its witnesses, Gerstein, 420 U.S. at 121-22, 112 S. Ct. at 867. By the same
   token, the facts that Loftin points to here do nothing to undermine Officer Jones’s and
   Chief Bullock’s determination that probable cause existed to arrest him for aggravated
   assault.




                                              10
Case: 21-60611      Document: 00516317564           Page: 11   Date Filed: 05/12/2022




                                     No. 21-60611


                                         B.
            Second, Loftin contends that the warrant affidavit signed by
   Chief Bullock omitted material information, resulting in Loftin again being
   arrested without probable cause. In general, “if facts supporting an arrest are
   placed before an independent intermediary such as a magistrate or grand jury,
   the intermediary’s decision breaks the chain of causation for false arrest,
   insulating the initiating party.” Terwilliger v. Reyna, 4 F.4th 270, 281 (5th
   Cir. 2021) (quoting Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 813
   (5th Cir. 2010)). But the independent-intermediary doctrine is not absolute.
   The chain of causation remains intact if the officer taints the intermediary’s
   decision by “deliberately or recklessly provid[ing] false, material information
   for use in an affidavit” or “mak[ing] knowing and intentional omissions that
   result in a warrant being issued without probable cause.” Anokwuru v. City
   of Houston, 990 F.3d 956, 964 (5th Cir. 2021) (quoting Melton v. Phillips,
   875 F.3d 256, 264 (5th Cir. 2017) (en banc)). “To determine whether facts
   omitted from a warrant affidavit are material to the determination of probable
   cause, courts ordinarily insert the omitted facts into the affidavit and ask
   whether the reconstructed affidavit would still support a finding of probable
   cause.” Kohler v. Englade, 470 F.3d 1104, 1113 (5th Cir. 2006) (citation
   omitted).
            Here, Chief Bullock’s warrant affidavit provided that: “Joshua Evans
   Loftin on April 17, 2017 did purposely, knowingly and feloniously attempt to
   cause serious bodily injury to Dontarious Walker by . . . . shooting [him] in
   the upper portion of the left arm with a .357 Smith & Wesson handgun . . . .”
   Those facts, albethey somewhat general, plainly support a finding of probable
   cause.
            Loftin complains that Chief Bullock’s affidavit omitted information
   relating to his claim of self-defense and to the gun McInnis ditched while




                                          11
Case: 21-60611     Document: 00516317564            Page: 12   Date Filed: 05/12/2022




                                     No. 21-60611


   fleeing from the scene of the crime, which matched the description for the
   weapon that Walker allegedly brandished. But even if the warrant affidavit
   included that information, it would still satisfy the low probable-cause
   threshold. As explained, a suspect’s declaration of innocence does not vitiate
   probable cause. Moreover, Loftin far overstates the exculpatory value of the
   fact that McInnis fled the scene of the crime carrying a weapon that matches
   Loftin’s description of the weapon that Walker allegedly brandished.
   Officers familiar with McInnis knew that he regularly carried a Glock—
   perhaps the most popular handgun in the United States. And bystanders at
   the scene told officers that McInnis was not involved in the shooting. Any
   intimation that Walker handed off his Glock-like firearm to McInnis before
   going to the hospital is purely speculative. Thus, a reconstructed affidavit
   with the information that Loftin complains Chief Bullock omitted would
   support probable cause.
          What is more, a complete affidavit would include other information
   that police gathered after the initial arrest. For example, a complete affidavit
   would state that Loftin armed himself and chased Walker down after Walker
   drove by Loftin’s house playing loud music. Moreover, it would disclose that
   Walker denied having a weapon during the confrontation. If anything, these
   additional facts would only strengthen the already solid basis for probable
   cause. We therefore conclude that Chief Bullock did not omit material facts
   from the warrant affidavit.
                                         C.
          Third, Loftin asserts that the City of Prentiss is liable under Monell for
   Fourth Amendment violations described above. But without a predicate
   constitutional violation, there can be no Monell liability. Garza v. Escobar,
   972 F.3d 721, 734 (5th Cir. 2020) (citing Hicks-Fields v. Harris Cnty.,
   860 F.3d 803, 808 (5th Cir. 2017)). Because Loftin failed to demonstrate any




                                          12
Case: 21-60611     Document: 00516317564            Page: 13    Date Filed: 05/12/2022




                                     No. 21-60611


   constitutional violation relating to either his April 17th or April 19th arrests,
   the associated Monell claims must also fail.
                                          D.
          Fourth, Loftin contends that he created a material fact issue that
   precluded summary judgment on his state-law malicious prosecution claim.
   To show malicious prosecution in Mississippi, Loftin must prove the
   following elements:
          (1) the institution or continuation of original judicial
          proceedings, either criminal or civil; (2) by, or at the insistence
          of the defendants; (3) the termination of such proceeding in
          plaintiff's favor; (4) malice in instituting the proceedings;
          (5) want of probable cause for the proceedings; and (6) the
          suffering of damages as a result of the action or prosecution
          complained of.

   Bearden v. BellSouth Telecomms., Inc., 29 So. 3d 761, 764 (Miss. 2010)
   (citation omitted). Loftin cannot show want of probable cause. Therefore,
   his malicious-prosecution claim cannot succeed.
                                          E.
          Finally, Loftin argues that the district court erred in awarding the
   defendants attorneys’ fees. Under 42 U.S.C. § 1988(b), a prevailing party in
   a § 1983 case may seek reasonable attorneys’ fees. A court may only award
   attorneys’ fees to a prevailing defendant in a § 1983 case if “the plaintiff’s
   underlying claim was frivolous, unreasonable or groundless.” Merced v.
   Kasson, 577 F.3d 578, 595 (5th Cir. 2009) (quoting Hidden Oaks Ltd. v. City
   of Austin, 138 F.3d 1036, 1053 (5th Cir. 1998)).
          Loftin has not shown that the district court abused its discretion in
   granting attorneys’ fees. The district court reasonably concluded that
   Loftin’s case lacked a factual basis because the undisputed facts, namely, that




                                          13
Case: 21-60611     Document: 00516317564           Page: 14   Date Filed: 05/12/2022




                                    No. 21-60611


   Loftin admitted to officers that he shot Walker and that bystanders identified
   him as the shooter, “clearly demonstrated that [Officer Jones and Chief
   Bullock] had probable cause to arrest [Loftin] for aggravated assault.”
                                                                 AFFIRMED.




                                         14